Citation Nr: 1712435	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-07 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an unspecified schizophrenia spectrum and other psychotic disorder, and major depressive disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board reopened and remanded the case for further development in September 2014.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2006.  At that examination, the examiner diagnosed the Veteran with methamphetamine abuse, cannabis abuse, heroin abuse, and depressive disorder not otherwise specified, secondary to the methamphetamine, cannabis, and heroin abuse.  The Veteran was also diagnosed with a mixed personality disorder, with passive dependent features.  The examiner noted that all the drug abuse existed prior to service, and that all were allegedly in remission.  However, the examiner noted that there were no medical records to review, as the Veteran did not bring his copy and that the examiner did not have a copy.  The examiner opined that he could find no compensable axis I disability in this Veteran.  In so finding, the examiner stated that drugs and alcohol have played a major role in the development of the Veteran's long-term problems.  Additionally, the examiner noted that the Veteran's current global assessment of function (GAF) was 65, and was related to his depressive disorder not otherwise specified and a history of polysubstance abuse and his mixed personality disorder with low self-esteem.  The examiner stated that the Veteran was depressed prior to joining service, used drugs prior to service, and had a mixed personality disorder without treatment prior to service.  The examiner then noted that the Veteran's GAF score of 65 would have been the same prior to entry into service.  However, the Board finds this opinion is inadequate to decide the case as the Veteran has received additional psychiatric diagnoses since this opinion.   

The Veteran was most recently afforded a VA examination in November 2014 in connection with his claim.  At the examination, the examiner diagnosed the Veteran with unspecified schizophrenia spectrum and other psychotic disorder, major depressive disorder, stimulant use disorder, and cannabis use disorder.  The examiner opined that the Veteran's unspecified schizophrenia and major depressive disorder was not caused or aggravated by his military service.  The examiner further stated that the Veteran's stimulant use disorder "is at least as less likely than not (less than 50% probability) . . .  related to the Veteran's service."  Finally, the examiner opined that the Veteran's cannabis use disorder was less likely than not related to the Veteran's service. 

Regarding, the schizophrenia, the examiner stated that the first onset appeared to be related to methamphetamine use in 2001, continued during the military and appeared to be exacerbated post-military.  The examiner stated that there was a strong genetic/biological component associated with schizophrenia and that the lack of stressors that would have precipitated this condition led the examiner to his opinion.  

Further, regarding the major depressive disorder, the examiner stated that the disability had its onset prior to the military and appeared to be exacerbated post-military.  The examiner noted that the Veteran reported symptoms of depressed mood, isolation, anhedonia, with history of two suicide attempts.  The examiner also noted that, in 2006, the Veteran attempted to overdose on Ativan, and, in July 2014, he jumped over a 25-30 pedestrian overpass.  The examiner noted that the Veteran has thoughts that he hates himself so much, and that he cut himself six months ago.  Further, the examiner stated that this condition was strongly related to his unspecified schizophrenia.  The examiner opined that, due to the comorbidity with his substance-use and schizophrenia, this disability was not caused or aggravated by his military service.

Additionally, the examiner noted that the Veteran's stimulant use disorder was a result of his excessive use of methamphetamine.  The examiner indicated that this disability had its onset prior to the military, leading to significant psychiatric symptoms.  The examiner then opined that, "[d]ue to the presence of symptoms during the military, it is at least as less likely than not (less than 50% probability) that this condition is related to the Veteran's service."

Finally, the examiner stated that the Veteran's cannabis use disorder had its onset prior to the military, but now appears to function to self-medicate the Veteran's psychosis.  The examiner opined that due to the presence of drug use prior to the military, it is less likely than not (less than 50% probability) that this condition is related to the Veteran's service.

The Board notes that every veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).  In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, the Veteran's entrance examination is not associated with the claims file.  Indeed, there is a December 2010 formal finding of incomplete service treatment records memorandum.  Importantly, the memorandum states that there is no entrance examination, and that further efforts to obtain such records would be futile.  As such, there is no notation upon entrance that the Veteran's schizophrenia or major depressive disorder pre-existed service.  Accordingly, the Veteran is entitled to the presumption of soundness as to those diagnoses. 

The November 2014 examiner based his findings on the belief that the Veteran's disabilities had their onset prior to service.  However, as stated above, there is no notation on enlistment that the Veteran's schizophrenia or depressive disorder existed prior to service.  There is only the Veteran's reported contention that he used methamphetamines, marijuana, and heroin prior to service.  Further, the examiner did not offer any opinion as to whether there is evidence indicating that the Veteran's schizophrenia and depressive disorder clearly and unmistakably pre-existed his entry into service and that the disability clearly and unmistakably underwent no aggravation as a result of the Veteran's period of active duty service.  In light of this determination, the Board finds the November 2014 examination is inadequate to decide the case.

Based on the foregoing, the Board finds that an additional VA examination is necessary in this case.

Additionally, a mental disorder diagnosis must conform to the DSM-IV, or, for claims received by or pending before the AOJ on or after August 4, 2014, the DSM-5.  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  However, since this case was certified to the Board prior to that time, the Veteran may still establish service connection based on a DSM-IV diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of his acquired psychiatric disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorders.  The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found, the examiner should address whether they were misdiagnosed or have resolved.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should use the DSM-IV criteria in evaluating the Veteran.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  Specifically, the examiner should address the Veteran's previous diagnoses of schizophrenia, depression, stimulant use disorder, and cannabis use disorder.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For each disorder identified other than a personality disorder, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's military service.  In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood.

If so, he or she should state whether there was an increase in the severity of the preexisting psychiatric disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If any psychiatric disorder, other than a personality disorder, did not clearly and unmistakably pre-exist the Veteran's service, the examiner should state whether it is at least as likely as not that the disorder manifested during service or is otherwise causally or etiologically related thereto, to include any symptomatology therein.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




